—Order, Supreme Court, New York County (Barry Cozier, J.), entered on or about October 19, 2000, which denied the parties’ respective motions for summary judgment on the cause of action for breach of an employment contract, unanimously affirmed, without costs.
Summary judgment in favor of either party is precluded by issues of fact, including whether defendant’s approval of the subject contract was fraudulently induced by plaintiff’s misrepresentations that the contract was prepared by counsel he had retained on behalf of defendant’s Board rather than himself, and reviewed by a compensation expert who was independent of such counsel. At the least, there should be disclosure from such counsel (CPLR 3212 [f]). We have considered the parties’ other arguments for affirmative relief and find them *342unavailing. Concur — Sullivan, P. J., Nardelli, Williams, Mazzarelli and Saxe, JJ.